

103 HR 7098 : Saguaro National Park Boundary Expansion and Study Act of 2020
U.S. House of Representatives
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 7098IN THE SENATE OF THE UNITED STATESDecember 11, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo expand the boundary of Saguaro National Park, to authorize a study of additional land for potential inclusion in the park, and for other purposes.1.Short titleThis Act may be cited as the Saguaro National Park Boundary Expansion and Study Act of 2020.2.Boundary of saguaro national parkSection 4 of the Saguaro National Park Establishment Act of 1994 (Public Law 103–364; 108 Stat. 3467) is amended—(1)in subsection (a)—(A)by inserting (1) before The boundaries of the park; and(B)by adding at the end the following:(2)(A)The boundaries of the park are further modified to include approximately 1,232 acres, as generally depicted on the map titled Saguaro National Park_ Proposed Boundary Adjustment, numbered 151/80,045G, and dated October 2020.(B)The map referred to in subparagraph (A) shall be on file and available for inspection in the appropriate offices of the National Park Service.;(2)by striking subsection (b)(2) and inserting the following new paragraphs:(2)The Secretary may, with the consent of the State of Arizona and in accordance with Federal and State law, acquire land or interests therein owned by the State of Arizona within the boundary of the park.(3)If the Secretary is unable to acquire the State land under paragraph (2), the Secretary may enter into an agreement with the State that would allow the National Park Service to manage State land within the boundary of the park.; and(3)by adding at the end the following new subsection:(d)Boundary study(1)In generalThe Secretary shall conduct a study to identify any lands outside the boundaries of the park that may be appropriate for inclusion in the park.(2)CriteriaThe study shall be conducted in accordance with National Park Service criteria for boundary adjustment studies.(3)ReportNot later than 3 years after the date funds are made available for the study under this subsection, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study..Passed the House of Representatives December 10, 2020.Cheryl L. Johnson,Clerk